Exhibit 10.2

 

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

(ANNUAL DIRECTOR’S GRANT)

 

You have been granted the following option to purchase shares of the Common
Stock of Ariba, Inc. (the “Company”):

 

Name of Optionee:    Richard Kashnow Total Number of Shares:    25,000 Type of
Option:    Nonstatutory Stock Option Date of Grant:    June 14, 2005 Exercise
Price per Share:    $5.83 Vesting Schedule:    This option is exercisable in
full at any time after the Date of Grant. Expiration Date:    June 13, 2015

 

By accepting this option, you agree as follows:

 

1. This option is granted under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Stock Option Agreement. Both of these
documents are available on the Company’s internal web site at
http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
option (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus” is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.

 

 

--------------------------------------------------------------------------------

Richard Kashnow



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be a nonstatutory stock option, as
provided in the Notice of Stock Option Grant, and is not intended to qualify as
an incentive stock option under section 422 of the Internal Revenue Code.
Vesting    This option is exercisable in full at any time after the Date of
Grant, as shown in the Notice of Stock Option Grant. Term    This option expires
in any event at the close of business at Company headquarters on the day before
the 10th anniversary of the Date of Grant, as shown in the Notice of Stock
Option Grant. (It will expire earlier if your Service terminates, as described
below.) Termination of Service    If your continuous service as a member of the
Company’s Board of Directors (“Service”) terminates for any reason, then this
option will expire at the close of business at Company headquarters on the first
anniversary of your termination date. Restrictions on Exercise    The Company
will not permit you to exercise this option if the issuance of shares at that
time would violate any law or regulation. Notice of Exercise   

When you wish to exercise this option, you must notify the Company in the
prescribed manner. Your notice must specify how many shares you wish to
purchase. Your notice must also specify how your shares should be registered.
The notice will be effective when the Company receives it.

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must also pay the option exercise
price for the shares that you are purchasing. Payment may be made in one (or a
combination of two or more) of the following forms:

 

•      Your personal check, a cashier’s check or a money order.

 

•      Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

2



--------------------------------------------------------------------------------

    

•      With the approval of the Compensation Committee of the Company’s Board of
Directors, any other form that is consistent with applicable laws, regulations
and rules.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding shares of Company
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes. Restrictions on Resale   
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company in any capacity. The Company reserves the right to
terminate your Service at any time, with or without cause, subject to applicable
law and the Company’s bylaws. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions).

 

3



--------------------------------------------------------------------------------

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement, the Notice of Stock Option Grant and the Plan constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS

AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4